Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Steven Donewan Carr appeals the district court’s order deny his motions for the return of property. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Carr, No. 5:98-cr-00246-RLV-2 (W.D.N.C. Aug. 26, 2013). We dispense with oral argument because the facts and *953legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.